Case 1:21-cv-01003-JPH-TAB Document 6 Filed 05/03/21 Page 1 of 3 PageID #: 19




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

ERNEST NICHOLS, JR.,                                    )
                                                        )
                               Plaintiff,               )
                                                        )
                          v.                            )        No. 1:21-cv-01003-JPH-TAB
                                                        )
MATT MYERS,                                             )
                                                        )
                               Defendant.               )

  ORDER GRANTING MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS,
     SCREENING COMPLAINT, AND DIRECTING SERVICE OF PROCESS

                                                 I.
                                       In Forma Pauperis Status

        The plaintiff's motion to proceed in forma pauperis, dkt. [3], is granted.

                                                    II.
                                            Screening Standard

        The plaintiff was a prisoner when he filed his original complaint which was screened

pursuant to 28 U.S.C. § 1915A(b). This case was severed from the original complaint after the

plaintiff was released from jail. In any event, this Court has the inherent authority to screen the

complaint on its own. See Mallard v. U.S. Dist. Ct., 490 U.S. 296, 307-08 (1989) (in forma pauperis

statute "authorizes courts to dismiss a 'frivolous or malicious' action, but there is little doubt they

would have power to do so even in the absence of this statutory provision."); Rowe v. Shake, 196

F.3d 778, 783 (7th Cir. 1999) ("[D]istrict courts have the power to screen complaints filed by all

litigants, prisoners and non-prisoners alike, regardless of fee status."). This step shall be taken in

this case.

        To satisfy the notice-pleading standard of Rule 8 of the Federal Rules of Civil Procedure,

a complaint must provide a "short and plain statement of the claim showing that the pleader is

                                                    1
Case 1:21-cv-01003-JPH-TAB Document 6 Filed 05/03/21 Page 2 of 3 PageID #: 20




entitled to relief," which is sufficient to provide the defendant with "fair notice" of the claim and

its basis. Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) and quoting Fed. R. Civ. P. 8(a)(2)); see also Tamayo v.

Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008) (same). The Court construes pro se pleadings

liberally and holds pro se pleadings to less stringent standards than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

                                              III.
                                    Screening the Complaint

       The complaint alleges that defendant Sheriff Matt Myers placed the plaintiff in segregation

without a disciplinary action or hearing in violation of his due process rights. He seeks monetary

damages.

       It is unclear from the complaint whether the plaintiff was a pretrial detainee or convicted

inmate while he was incarcerated at Bartholomew County Jail. For the purposes of screening the

complaint, the Court presumes he was a pre-trial detainee and analyzes his claims under the

objective unreasonableness standard of the Fourteenth Amendment. Miranda v. Cty. of Lake, 900

F.3d 335, 352 (7th Cir. 2018).

       A person held in confinement as a pretrial detainee may not be subjected to any form of

punishment for the crime for which he is charged. See Bell v. Wolfish, 441 U.S. 520, 535 (1979).

"A pretrial detainee cannot be placed in segregation as a punishment for a disciplinary infraction

without notice and an opportunity to be heard; due process requires no less." Higgs v. Carver, 286

F.3d 437, 439 (7th Cir. 2002).

       The plaintiff's Fourteenth Amendment claim against Sheriff Myers shall proceed.




                                                 2
Case 1:21-cv-01003-JPH-TAB Document 6 Filed 05/03/21 Page 3 of 3 PageID #: 21




                                             IV.
                               Conclusion and Service of Process

       The plaintiff's Fourteenth Amendment claim against Sheriff Matt Myers is proceeding in

this action. If the plaintiff believes that additional claims were alleged in the complaint, but not

identified by the Court, he shall have through May 28, 2021, in which to identify those claims.

       The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendant

Myers in the manner specified by Fed. R. Civ. P. 4(d). Process shall consist of the complaint,

dkt. [2], applicable forms (Notice of Lawsuit and Request for Waiver of Service of Summons and

Waiver of Service of Summons), and this Order.

SO ORDERED.

Date: 5/3/2021




Distribution:

ERNEST NICHOLS, JR.
120091
1432 Sycamore Street
Columbus, IN 47201

SHERIFF MATT MYERS
BARTHOLOMEW COUNTY JAIL
543 2nd St
Columbus, IN 47201




                                                 3
